DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-32, 37 and 51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claims 15 and 37 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding “receiving, by the UFP device, a STATUS Transaction Packet from the host device via the USB upstream facing port, wherein the STATUS Transaction Packet relates to a Control Endpoint associated with the USB device; transmitting, by the UFP device, a synthetic NRDY packet to the host device; determining, by the UFP device, whether the UFP device and the DFP device have completed configuration related to the Control Endpoint; and in response to determining that the UFP device and the DFP device have completed configuration related to the Control Endpoint, transmitting, by the UFP device, a synthetic ERDY packet to the host device to cause the host device to resend the STATUS Transaction Packet.” as required by independent claims 15 and 37, in combination with the other claimed limitations (emphasis added).  The closest prior art of record teaches communication between host and endpoint devices using an upstream facing port device and a downstream facing port device to extend the distance in a USB environment over which a USB host and an USB endpoint can communicate while employing synthetic commands (see Hundal US 20190102333 Fig 1 and paragraphs 26-30 and 46). However, the prior art of record does not teach the steps for handling a STATUS command from a host in a USB extension environment and configuration of the upstream facing port device and a downstream facing port device as required by independent claims 15 and 37.
The primary reason for allowance of independent claim 29 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding “wherein the DFP device includes logic that, in response to execution by the DFP device, causes the DFP device to perform actions for configuring an endpoint for communication between a USB device coupled to the USB downstream facing port via a USB-compliant connection and a host device coupled to an upstream facing port device (UFP device) communicatively coupled to the DFP device via the non-USB extension medium, the actions comprising: receiving, by the DFP device via the non-USB extension medium, information extracted by the UFP device from one or more packets relating to a Control Endpoint associated with the USB device; storing, by the DFP device, the extracted information in the at least one endpoint table; and in response to determining that the DFP device is ready to service the Control Endpoint, transmitting, by the DFP device, a notification to the UFP device that indicates that the DFP device is ready.” as required by independent claim 29, in combination with the other claimed limitations (emphasis added).  The closest prior art of record teaches communication between host and endpoint devices using an upstream facing port device and a downstream facing port device to extend the distance in a USB environment over which a USB host and an USB endpoint can communicate while employing synthetic commands (see Hundal US 20190102333 Fig 1 and paragraphs 26-30 and 46). The prior art of record also teaches a upstream facing port device and a downstream facing port device “pairing” and the downstream facing port device sending configuration information to a controller device (see HUNDAL US 20140181325 Fig 1 and abstract, claim2 and paragraph 28) However, the prior art of record does not fairly teach or suggest the steps for communicating, extracting and storing by the downstream facing port device the information relating to a control endpoint extracted by a packet received by the upstream facing port device and the downstream facing port device communicating its readiness to service a control endpoint to the upstream facing port device as required by independent claim 29.
Because claims 16-28, 30-31 and 51 depend directly or indirectly on independent claims 15, 29 and 37, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181